Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-33 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no teaching or proper combination in the art of a food or feed-extruder cooling die with at least one coolant flow duct which is formed in an outer wall of the extrudate flow duct as a ring sector outer wall, which is formed from a first and second segment mechanically connected together, and can be opened via the mechanical connecting elements.

The closest prior art is Roussel (EP-1059040), which teaches a food extruder cooling die with at least one coolant flow duct. However. Roussel does not teach a ring sector outer wall, which is formed from a first and second segment mechanically connected together, and can be opened via the mechanical connecting elements.

While one of ordinary skill in the art could attempt to use Kirschbaum (DE-1136030) to modify Roussel in order to teach a ring sector outer wall, which is formed from a first and second segment mechanically connected together, and can be opened via the mechanical connecting elements, Kirschbaum is not in the proper field of endeavor. As pointed out by the applicant arguments/remarks filed 05/10/2021 on pages 6-7, one of ordinary skill in the art would not have the motivation or reason to . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748